DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on May 25, 2022 has been entered. The claims pending in this application are claims 1-5 and 7-22 wherein claims 15-22 have been withdrawn due to the restriction requirement mailed on January 26, 2022. The rejection/ objections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on May 25, 2022. Claims 1-5 and 7-14 will be examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 2018/0282800 A1, priority date: November 11, 2014) in view of Szajda et al., (NDSS Symposium, pages 1-13, February 2006). 
Regarding claims 1-4, Li et al., a method of nucleic acid sequencing, comprising: producing a circularized DNA comprising a full-length cDNA (eg., complementary DNA transcribed from mRNA or rRNA) and a known heterologous sequence; performing rolling circle amplification using the circularized DNA as template to produce a concatemer comprising repeating segments comprising the full-length cDNA and the known heterologous sequence; obtaining a raw sequencing read of the concatemer using a nanopore (ie., a nanopore sequencing device); identifying the repeating segments in the raw sequencing read; and producing a consensus sequence of the full-length cDNA based on the sequences of the repeating segments as recited in claim 1 wherein said obtaining a raw sequencing read of the concatemer using a nanopore comprises: applying a potential difference across the nanopore; and detecting electrical signals (ie., changes in current) from the nanopore while exposing the concatemer to the nanopore in a sequential manner as recited in claim 2, said exposing the concatemer to the nanopore in a sequential manner comprises translocating at least a portion of the concatemer through the nanopore as recited in claim 3, and said identifying the repeating segments in the raw sequencing read comprises identifying at least one sequence of the known heterologous sequence (eg., a consensus sequence) in the raw sequencing read as recited in claim 4 (see abstract and paragraphs [0016], [0020] to [0022], [0037], [0039], [0059], [0089], and [0098]). 
Li et al., do not disclose that said identifying the repeating segments in the raw sequencing read comprises subjecting the raw sequencing read to a modified Smith-Waterman self-to-self alignment as recited in claim 1 wherein said identifying the repeating segments in the raw sequencing read comprises parsing a score matrix of the modified Smith-Waterman self-to-self alignment as recited in claim 7. However, Li et al., teach aligning the multiple instances of called sequence and obtaining a consensus sequence (see paragraph [0089]). 
Szajda et al., teach advantages of a modified Smith-Waterman algorithm such as “[O]ur modified Smith-Waterman algorithm provides reasonable performance, identifying most, and in many cases all, sequence pairs that exhibit statistically significant similarity according to the unmodified algorithm, with reasonable levels of false positives. Moreover the modified algorithm achieves a net decrease in execution time, with no increase in memory requirements. Most importantly, our scheme represents an important first step toward providing data privacy for a practical and important real-world algorithm” and “[O]ur modification are promising first step, in that they provide reasonable, though not rigorously provable, data privacy while preserving sufficient information for distinguishing well-matching sequence” (see abstract and page 11, left column, last paragraph). Note that Smith-Waterman algorithm includes a step of parsing scoring matrix (see pages 2 and 3 from “Smith-Waterman algorithm” from Wikipedia) and has an ability to perform a self-to-to alignment of a nucleic acid sequence. 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 1 and 7 by 
subjecting the raw sequencing read to a modified Smith-Waterman self-to-self alignment and parsing a score matrix of the modified Smith-Waterman self-to-self alignment in view of the prior arts of Li et al., and Szajda et al.. One having ordinary skill in the art would have been motivated to do so because Li et al., have successfully aligned the multiple instances of called sequence and obtained a consensus sequence and the concatemer made by Li et al., comprises repeating segments comprising the full-length cDNA and the known heterologous sequence
(see abstract and paragraphs [0016], [0020] to [0022], [0037], [0039], [0059], [0089], and [0098]) while Szajda et al., teach advantages of a modified Smith-Waterman algorithm such as “[O]ur modified Smith-Waterman algorithm provides reasonable performance, identifying most, and in many cases all, sequence pairs that exhibit statistically significant similarity according to the unmodified algorithm, with reasonable levels of false positives. Moreover the modified algorithm achieves a net decrease in execution time, with no increase in memory requirements. Most importantly, our scheme represents an important first step toward providing data privacy for a practical and important real-world algorithm” and “[O]ur modification are promising first step, in that they provide reasonable, though not rigorously provable, data privacy while preserving sufficient information for distinguishing well-matching sequence” (see abstract and page 11, left column, last paragraph) and the modified Smith-Waterman algorithm has an ability to perform a self-to-to alignment of a nucleic acid sequence. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 1 and 7 by subjecting the raw sequencing read to a modified Smith-Waterman self-to-self alignment and parsing a score matrix of the modified Smith-Waterman self-to-self alignment in view of the prior arts of Li et al., and Szajda et al.. in order to take advantages of the modified Smith-Waterman algorithm taught by Szajda et al., and self-to-self alignment of the repeating segments in the concatemer made by Li et al.. 
Response to Arguments
In page 8, fourth paragraph bridging to page 10, fourth paragraph of applicant’s remarks, applicant argues that: (1) “[T]he Combination of References Fails to Teach or Suggest All Elements of the Claimed Invention To establish a prima facie case of obviousness of a claimed invention, all the claim limitations must be taught or suggested by the prior art. Sud-Chemie v. Multisorb Technologies, 554 F.3d 1001 (Fed. Cir. 2009). Claim 1 as amended herein is directed to a method of nucleic acid sequencing, the method comprising, among other elements, identifying the repeating segments in the raw sequencing read by subjecting the raw sequencing read to a modified Smith-Waterman self-to-self alignment. Thus, pending claim 1 requires subjecting raw sequencing read to a modified Smith-Waterman self-to-self alignment. As acknowledged in the Office Action, Li does not teach or suggest identifying the repeating segments in the raw sequencing read by subjecting the raw sequencing read to a modified Smith- Waterman self-to-self alignment. (Paragraph spanning pages 10-11.) However, the Office Action cites Szajda as disclosing advantages of a modified Smith-Waterman algorithm. Contrary to the assertions in the Office Action, Szajda does not teach or suggest the instantly claimed modified Smith-Waterman self-to-self alignment. Particularly, the modified Smith-Waterman algorithm disclosed in Szajda does not relate to self-to-self alignment designed to identify repeating segments in sequencing reads. The modified Smith-Waterman algorithm disclosed in Szajda is designed to provide enhanced data privacy for the Smith-Waterman local nucleotide sequence comparison algorithm. (Abstract.) Moreover, as noted in the Office Action, Szajda indicates that the modified Smith-Waterman algorithm disclosed therein: 1) provides reasonable performance by identifying most or all sequence pairs having statistically significant similarity; 2) achieves a net decrease in execution time without further memory requirements; and 3) represents progress in data privacy for a practical and important real-world algorithm. (Abstract.) Szajda states that one of the specific contributions of their publication was presenting a strategy for enhancing data privacy in the Smith-Waterman local nucleotide sequence comparison algorithm. (Page 2, paragraph spanning left and right columns.) Importantly, nothing in Szajda teaches or suggests a modified Smith-Waterman self-to-self alignment used for identifying the repeating segments in the raw sequencing reads. Thus, the combination of Li and Szajda does not teach or suggest a modified Smith- Waterman self-to-self alignment used for identifying the repeating segments in the raw sequencing reads. Therefore, the combination of Li and Szajda does not teach or suggest all the elements of the pending claims and, hence, the combination of Li and Szajda fails to render obvious claim 1 and its dependent claims. Accordingly, Applicant respectfully requests reconsideration and withdrawal of this rejection under 35 U.S.C. § 103; and (2) “[A] Person of Ordinary Skill in the Art Would Not Have Been Motivated to Combine the Teachings of the Cited References Motivation to modify the teachings of the prior art to produce the claimed invention is necessary to establish a prima facie case of obviousness. /n re Kahn, 441 F.3d 977, 986 (Fed. Cir. 2006). As noted above, Claim 1 as amended herein is directed to a method of nucleic acid sequencing, the method comprising, among other elements, identifying the repeating segments in the raw sequencing read by subjecting the raw sequencing read to a modified Smith-Waterman self-to-self alignment. As also discussed above, the modified Smith-Waterman algorithm disclosed in Szajda does not relate to self-to-self alignment designed to identify repeating segments in sequencing reads but is designed to provide enhanced data privacy for the Smith-Waterman local nucleotide sequence comparison algorithm. (Abstract.) Importantly, nothing in Szajda teaches or suggests a modified Smith-Waterman self-to-self alignment used for identifying the repeating segments in the raw sequencing reads. Given that the algorithm of Szajda provided enhanced data privacy, this algorithm would not have been appropriate for use in a sequencing method, such as the method of Li or the instantly claimed method of nucleic acid sequencing comprising identifying repeating segments in sequencing reads. Therefore, a person of ordinary skill in the art would not have been motivated to use the modified Smith-Waterman algorithm of Szajda in the methods of Li to arrive at the invention of pending claim 1. Accordingly, the combination of Li and Szajda does not render obvious claim 1 and its dependent claims and Applicant respectfully requests reconsideration and withdrawal of this rejection under 35 U.S.C. § 103”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
First, although applicant argues that “[C]ontrary to the assertions in the Office Action, Szajda does not teach or suggest the instantly claimed modified Smith-Waterman self-to-self alignment”, since the concatemer made by Li et al., comprises repeating segments comprising the full-length cDNA and the known heterologous sequence (see abstract and paragraphs [0016], [0020] to [0022], [0037], [0039], [0059], [0089], and [0098]) and the modified Smith-Waterman algorithm taught by Szajda et al., has an ability to perform a self-to-to alignment of a nucleic acid sequence, one having ordinary skill in the art at the time the invention was made would have been motivated to perform the methods recited in claims 1 and 7 by subjecting the raw sequencing read to a modified Smith-Waterman self-to-self alignment and parsing a score matrix of the modified Smith-Waterman self-to-self alignment in view of the prior arts of Li et al., and Szajda et al.. in order to take advantages of the modified Smith-Waterman algorithm taught by Szajda et al., and self-to-self alignment of the repeating segments in the concatemer made by Li et al.. In fact, it is known in the prior art that a simple Smith-Waterman scoring matrix has an ability to perform a self-alignment of a DNA capture probe (see paragraph [0571] of US 2004/0219565 A1). 
Second, although applicant argues that “the modified Smith-Waterman algorithm disclosed in Szajda does not relate to self-to-self alignment designed to identify repeating segments in sequencing reads but is designed to provide enhanced data privacy for the Smith-Waterman local nucleotide sequence comparison algorithm. (Abstract.) Importantly, nothing in Szajda teaches or suggests a modified Smith-Waterman self-to-self alignment used for identifying the repeating segments in the raw sequencing reads”, since the concatemer made by Li et al., comprises repeating segments comprising the full-length cDNA and the known heterologous sequence (see abstract and paragraphs [0016], [0020] to [0022], [0037], [0039], [0059], [0089], and [0098]) and the modified Smith-Waterman algorithm taught by Szajda et al., has an ability to perform a self-to-to alignment of a nucleic acid sequence, one having ordinary skill in the art at the time the invention was made would have been motivated to perform the methods recited in claims 1 and 7 by subjecting the raw sequencing read to a modified Smith-Waterman self-to-self alignment and parsing a score matrix of the modified Smith-Waterman self-to-self alignment in view of the prior arts of Li et al., and Szajda et al..  Furthermore, 
since Li et al., have successfully aligned the multiple instances of called sequence and obtained a consensus sequence (see paragraph [0089]) while Szajda et al., teach advantages of a modified Smith-Waterman algorithm such as “[O]ur modified Smith-Waterman algorithm provides reasonable performance, identifying most, and in many cases all, sequence pairs that exhibit statistically significant similarity according to the unmodified algorithm, with reasonable levels of false positives. Moreover the modified algorithm achieves a net decrease in execution time, with no increase in memory requirements. Most importantly, our scheme represents an important first step toward providing data privacy for a practical and important real-world algorithm” and “[O]ur modification are promising first step, in that they provide reasonable, though not rigorously provable, data privacy while preserving sufficient information for distinguishing well-matching sequence” (see abstract and page 11, left column, last paragraph), one having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 1 and 7 by subjecting the raw sequencing read to a modified Smith-Waterman self-to-self alignment and parsing a score matrix of the modified Smith-Waterman self-to-self alignment in view of the prior arts of Li et al., and Szajda et al.. in order to take advantages of the modified Smith-Waterman algorithm taught by Szajda et al., and self-to-self alignment of the repeating segments in the concatemer made by Li et al.. In fact, it is known in the prior art that a simple Smith-Waterman scoring matrix has an ability to perform a self-alignment of a DNA capture probe (see paragraph [0571] of US 2004/0219565 A1). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., in view of Szajda et al., as applied to claims 1-4 and 7 above, and further in view of  Kent (Genome Research, 12, 656-664, 2002). 
The teachings of Li et al., and Szajda et al., have been summarized previously, supra. 
Li et al., and Szajda et al., do not disclose that said identifying at least one sequence of the known heterologous sequence in the raw sequencing read comprises analyzing the raw sequencing read using a BLAST-Like Alignment Tool (BLAT) as recited in claim 5. However, Li et al., teach  aligning the multiple instances of called sequence and obtaining a consensus sequence (see paragraph [0089]). 
Kent teaches advantages of BLAST-Like Alignment Tool  (BLAT) such as “BLAT, is more accurate and 500 times faster than popular existing tools for mRNA/DNA alignments and 50 times faster for protein alignments at sensitivity settings typically used when comparing vertebrate sequences. BLAT’s speed stems from an index of all nonoverlapping K-mers in the genome. This index fits inside the RAM of inexpensive computers, and need only be computed once for each genome assembly. BLAT has several major stages. It uses the index to find regions in the genome likely to be homologous to the query sequence. It performs an alignment between homologous regions. It stitches together these aligned regions (often exons) into larger alignments (typically genes). Finally, BLAT revisits small internal exons possibly missed at the first stage and adjusts large gap boundaries that have canonical splice sites where feasible” and 
“BLAT is similar in many ways to BLAST. The program rapidly scans for relatively short matches (hits), and extends these into high-scoring pairs (HSPs). However, BLAT differs from BLAST in some significant ways. Where BLAST builds an index of the query sequence and then scans linearly through the database, BLAT builds an index of the database and then scans linearly through the query sequence. Where BLAST triggers an extension when one or two hits occur in proximity to each other, BLAT can trigger extensions on any number of perfect or near-perfect hits. Where BLAST returns each area of homology between two sequences as separate alignments, BLAT stitches them together into a larger alignment. BLAT has special code to handle introns in RNA/DNA alignments. Therefore, whereas BLAST delivers a list of exons sorted by exon size, with alignments extending slightly beyond the edge of each exon, BLAT effectively ‘unsplices’ mRNA onto the genome-giving a single alignment that uses each base of the mRNA only once, and which correctly positions splice sites” (see abstract and page 656). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 5 by analyzing the raw sequencing read using a BLAST-Like Alignment Tool (BLAT) in view of the prior arts of Li et al., Szajda et al., and Kent. One having ordinary skill in the art would have been motivated to do so because Li et al., have successfully aligned the multiple instances of called sequence and obtained a consensus sequence (see paragraph [0089]) while Kent teaches advantages of BLAST-Like Alignment Tool  (BLAT) such as “BLAT, is more accurate and 500 times faster than popular existing tools for mRNA/DNA alignments and 50 times faster for protein alignments at sensitivity settings typically used when comparing vertebrate sequences. BLAT’s speed stems from an index of all nonoverlapping K-mers in the genome. This index fits inside the RAM of inexpensive computers, and need only be computed once for each genome assembly. BLAT has several major stages. It uses the index to find regions in the genome likely to be homologous to the query sequence. It performs an alignment between homologous regions. It stitches together these aligned regions (often exons) into larger alignments (typically genes). Finally, BLAT revisits small internal exons possibly missed at the first stage and adjusts large gap boundaries that have canonical splice sites where feasible” and “BLAT is similar in many ways to BLAST. The program rapidly scans for relatively short matches (hits), and extends these into high-scoring pairs (HSPs). However, BLAT differs from BLAST in some significant ways. Where BLAST builds an index of the query sequence and then scans linearly through the database, BLAT builds an index of the database and then scans linearly through the query sequence. Where BLAST triggers an extension when one or two hits occur in proximity to each other, BLAT can trigger extensions on any number of perfect or near-perfect hits. Where BLAST returns each area of homology between two sequences as separate alignments, BLAT stitches them together into a larger alignment. BLAT has special code to handle introns in RNA/DNA alignments. Therefore, whereas BLAST delivers a list of exons sorted by exon size, with alignments extending slightly beyond the edge of each exon, BLAT effectively ‘unsplices’ mRNA onto the genome-giving a single alignment that uses each base of the mRNA only once, and which correctly positions splice sites” (see abstract and page 656). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 5 by analyzing the raw sequencing read using a BLAST-Like Alignment Tool (BLAT) in view of the prior arts of Li et al., Szajda et al., and Kent in order to take advantages of BLAST-Like Alignment Tool  (BLAT). 
Response to Arguments
In page 8, second and third paragraphs of applicant’s remarks, applicant argues that “[W]ithout acquiescing to the assertions in the Office Action, Applicant has amended claim 1 without prejudice or disclaimer to incorporate the feature of claim 6, which is not included in this rejection. Therefore, the obviousness rejection over Li and Kent does not apply to claim 1 as amended herein and its dependent claims. Accordingly, reconsideration and withdrawal of this rejection under 35 U.S.C. § 103 is respectfully requested”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because a combination of Li et al., and Szajda et al., teach all limitations recited in claim 1 (see above Response to Arguments related to Rejection item No. 3). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., in view of Szajda et al., as applied to claims 1-4 and 7 above, and further in view of  Lee et al., (Bioinformatics, 18, 452-464, 2002). 
 	The teachings of Li et al., and Szajda et al., have been summarized previously, supra. 
Li et al., and Szajda et al.,  do not disclose that said producing a consensus sequence of the full-length cDNA comprises combining the sequences of the repeating segments using a partial order alignment (POA) as recited in claim 8. However, Li et al., teach aligning the multiple instances of called sequence and obtaining a consensus sequence (see paragraph [0089]). 
Lee et al., teach advantages of a partial order alignment (POA) such as POA guarantees
“that the optimal alignment of each new sequence versus each sequence in the MSA will be considered. Moreover, this algorithm introduces a new edit operator, homologous recombination, important for multidomain sequences. The algorithm has improved speed (linear time complexity) over existing MSA algorithms, enabling construction of massive and complex alignments (e.g. an alignment of 5000 sequences in 4 h on a Pentium II)” and is complementary to existing sequence alignment approaches in many areas (see abstract and page 463). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 8 by combining the sequences of the repeating segments using a partial order alignment (POA) in view of the prior arts of Li et al., Szajda et al., and Lee et al.. One having ordinary skill in the art would have been motivated to do so because Li et al., have successfully aligned the multiple instances of called sequence and obtained a consensus sequence (see paragraph [0089]) while Lee et al., teach advantages of a partial order alignment (POA) such as POA guarantees “that the optimal alignment of each new sequence versus each sequence in the MSA will be considered. Moreover, this algorithm introduces a new edit operator, homologous recombination, important for multidomain sequences. The algorithm has improved speed (linear time complexity) over existing MSA algorithms, enabling construction of massive and complex alignments (e.g. an alignment of 5000 sequences in 4 h on a Pentium II)” and is complementary to existing sequence alignment approaches in many areas (see abstract and page 463). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 8 by combining the sequences of the repeating segments using a partial order alignment (POA) in view of the prior arts of Li et al., Szajda et al.,  and Lee et al., in order to take advantages of a partial order alignment (POA). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., in view of Szajda et al., as applied to claims 1-4 and 7 above, and further in view of  Vaser et al., (Oxford Nanopore Technologies London Calling 2016). 
 	The teachings of Li et al., and Szajda et al., have been summarized previously, supra. 
Li et al., and Szajda et al., do not disclose subjecting the consensus sequence to error-correction as recited in claim 9 wherein said subjecting the consensus sequence to error-correction comprises subjecting the consensus sequence to rapid consensus (Racon) as recited in claim 10. 
Vaser et al., teach that “[R]acon is intended as a standalone consensus module to correct raw contigs generated by rapid assembly methods which do not include a consensus step, such as Miniasm. The goal of Racon is to generate genomic consensus which is of similar or better quality compared to the output generated by assembly methods which employ both error correction and consensus steps, while providing a speedup of several times compared to those methods”. 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 9 and 10 by subjecting the consensus sequence to rapid consensus (Racon) in view of the prior arts of Li et al., Szajda et al., and Vaser et al.. One having ordinary skill in the art would have been motivated to do so because Vaser et al., teach advantages of Racon such as “[R]acon is intended as a standalone consensus module to correct raw contigs generated by rapid assembly methods which do not include a consensus step, such as Miniasm. The goal of Racon is to generate genomic consensus which is of similar or better quality compared to the output generated by assembly methods which employ both error correction and consensus steps, while providing a speedup of several times compared to those methods”. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 9 and 10 by subjecting the consensus sequence to rapid consensus (Racon) in view of the prior arts of Li et al., Szajda et al., and Vaser et al., in order to take advantages of Racon and more efficiently correct the errors of the consensus sequence. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., in view of Szajda et al., as applied to claims 1-4 and 7 above, and further in view of  Salimullah et al., (Cold Spring Harb Protoc., pages 96-110, 2011). 
 	The teachings of Li et al., and Szajda et al., have been summarized previously, supra. 
Li et al., and Szajda et al., do not disclose that said producing the circularized DNA comprises performing a reverse-transcription reaction on an RNA sample of interest as recited in claim 11 wherein cDNAs produced by the reverse transcription reaction are amplified prior to said producing a circularized DNA as recited in claim 12, and a heterologous sequence is provided to the cDNA during the reverse transcription reaction, during the amplification, or both as recited in claim 13. However, Li et al., teach that complementary DNA (ie., cDNA) is transcribed from mRNA or rRNA (see paragraph [0039]). 
Salimullah et al., teach performing a reverse-transcription reaction on an RNA sample of interest as recited in claim 11 wherein cDNAs produced by the reverse transcription reaction are amplified as recited in claim 12, and a heterologous sequence (eg., see non-complementary sequence in TS oligo or RT primer in Figure 1) is provided to the cDNA during the reverse transcription reaction, during the amplification, or both as recited in claim 13 (eg., see pages 96 and 97, and Figure 1). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 11-13 by performing a reverse-transcription reaction on an RNA sample of interest wherein cDNAs produced by the reverse transcription reaction are amplified prior to said producing a circularized DNA and a heterologous sequence is provided to the cDNA during the reverse transcription reaction, during the amplification, or both in view of the prior arts of Li et al., Szajda et al., and Salimullah et al.. One having ordinary skill in the art would have been motivated to do so because Li et al., teach that complementary DNA (ie., cDNA) is transcribed from mRNA or rRNA (see paragraph [0039])  while Salimullah et al., teach performing a reverse-transcription reaction on an RNA sample of interest as recited in claim 11 wherein cDNAs produced by the reverse transcription reaction are amplified as recited in claim 12, and a heterologous sequence (eg., see non-complementary sequence in TS oligo or RT primer in Figure 1) is provided to the cDNA during the reverse transcription reaction, during the amplification, or both as recited in claim 13 (eg., see pages 96 and 97, and Figure 1). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 11-13 by performing a reverse-transcription reaction on an RNA sample of interest wherein cDNAs produced by the reverse transcription reaction are amplified and a heterologous sequence (eg., see non-complementary sequence in TS oligo or RT primer in Figure 1) is provided to the cDNA during the reverse transcription reaction, during the amplification, or both in view of the prior arts of Li et al., Szajda et al., and Salimullah et al., in order to incorporate a heterologous sequence to the cDNA. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., in view of Szajda et al., and Salimullah et al., as applied to claims 1-4, and 11-13 above, and further in view of  Potter et al., (US 2006/0166245 A1, published on July 27, 2006). 
The teachings of Li et al., Szajda et al., and Salimullah et al., have been summarized previously, supra. 
Li et al., Szajda et al., and Salimullah et al., do not disclose that the circularized DNA is produced from a cDNA comprising a first heterologous sequence at a first end and a second heterologous sequence at the end opposite the first end; said producing a circularized DNA is achieved using a splint oligonucleotide comprising sequences complementary to the first and second heterologous sequences and the known heterologous sequence of the circularized DNA comprises the first and second heterologous sequences or portions thereof as recited in claim 14. However, Salimullah et al., teach that a cDNA comprising a first heterologous sequence at a first end and a second heterologous sequence at the end opposite the first end (see the product from reverse transcription in Figure 1). 
Potter et al., teach that the circularized DNA is produced from a cDNA comprising a first sequence at a first end and a second sequence at the end opposite the first end, said producing a circularized DNA is achieved using a splint oligonucleotide comprising sequences complementary to the first and second sequences and the sequence of the circularized DNA comprises the first and second  sequences or portions thereof as recited in claim 14 (eg., see paragraphs [0030] and [0097], Figure 1 and claims 1-76). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 14 wherein the circularized DNA is produced from a cDNA comprising a first heterologous sequence at a first end and a second heterologous sequence at the end opposite the first end, said producing a circularized DNA is achieved using a splint oligonucleotide comprising sequences complementary to the first and second heterologous sequences and the known heterologous sequence of the circularized DNA comprises the first and second heterologous sequences or portions thereof in view of the prior arts of Li et al., Szajda et al., Salimullah et al., and  Potter et al.. One having ordinary skill in the art would have been motivated to do so because Potter et al., et al., teach that the circularized DNA is produced from a cDNA comprising a first sequence at a first end and a second sequence at the end opposite the first end, said producing a circularized DNA is achieved using a splint oligonucleotide comprising sequences complementary to the first and second sequences and the sequence of the circularized DNA comprises the first and second sequences or portions thereof as recited in claim 14 (eg., see paragraphs [0030] and [0097], Figure 1 and claims 1-76). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 14 by performing a rolling circle replication by hybridizing the cDNA taught by Salimullah et al., to the splint oligonucleotide taught by Potter et al., in view of the prior arts of Li et al., Szajda et al., Salimullah et al., and  Potter et al., in order to produce the circularized DNA comprising a full-length cDNA and a known heterologous sequence as recited in claim 1. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	No claim is allowed. 
11.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 8, 2022